Case: 13-40396      Document: 00512535401         Page: 1    Date Filed: 02/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 13-40396
                                                                                 FILED
                                                                          February 18, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

LUAN VAN NGUYEN,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:04-CR-174-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luan Van Nguyen contests the revocation of his term of supervised
release and imposition of a term of 29-months’ imprisonment. That sentence
is to be served consecutively to the 330-month sentence, received following a
new conviction.
       Nguyen began his term of supervised release in March 2007. In August
2010, a warrant for arrest was issued, based on allegations by a probation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40396     Document: 00512535401     Page: 2   Date Filed: 02/18/2014


                                  No. 13-40396

officer of failure by Nguyen to report income and to make restitution payments.
In September 2010, Nguyen was charged with conspiracy to commit
carjacking, carjacking, and possession of a firearm in furtherance of a crime of
violence. His term of supervised release ended in March 2011.
      In March 2012, his probation officer filed an amended petition for a
warrant for offender under supervision, based on the three-count indictment.
In July 2012, he was convicted on all three counts and, in January 2013,
sentenced to 330-months’ imprisonment. In April 2013, his term of supervised
release was revoked, based on the conduct underlying his new conviction.
      Nguyen presents only one claim: that the district court lacked authority
to revoke his term of supervised release based on allegations raised for the first
time in an amended petition for a warrant for offender under supervision, filed
after his term of supervised release ended. We review jurisdictional questions
de novo. E.g., United States v. Naranjo, 259 F.3d 379, 381 (5th Cir. 2001)
(citing United States v. Jimenez-Martinez, 179 F.3d 980, 981 (5th Cir. 1999)).
In Naranjo, our court held a district court is authorized to revoke a term of
supervised release after it has expired based on allegations raised in an
amended warrant petition so long as: (1) the original warrant was filed before
expiration of the supervised release term; and (2) the conduct underlying new
allegations occurred prior to expiration of the term. Id. at 383; see 18 U.S.C.
§ 3583(i) (explaining the court’s authority to revoke a term of supervised
release “extends beyond the expiration of the term of supervised release”).
Both of those requirements were met in Nguyen’s case.
      Accordingly, the district court had jurisdiction to revoke his term of
supervised release. (To the extent Nguyen seeks this panel’s reconsidering
Naranjo, absent a change in statutory law, or an intervening en banc or




                                        2
    Case: 13-40396   Document: 00512535401     Page: 3   Date Filed: 02/18/2014


                                No. 13-40396

Supreme Court decision, we may not overrule a decision by another panel. See
Foster v. Quarterman, 466 F.3d 359, 367–68 (5th Cir. 2006).)
     AFFIRMED.




                                     3